   Case: 4:20-cv-00168-RLW Doc. #: 8 Filed: 02/26/21 Page: 1 of 2 PageID #: 44



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

· KIM T. COOK,                                      )
                                                    )
                  Plaintiff,                        )
                                                    )
           V.                                       )             No. 4:20-CV-168-RLW
                                                    )
 DESOTO POLICE DEPARTMENT                           )
 UNKNOWN THREE,                                     )
                                                    )
                  Defendants.                       )

                                  MEMORANDUM AND ORDER

           This stayed and administratively closed matter is before the Court on self-represented

 plaintiffs handwritten note to the Court dated November 5, 2020 (ECF No. 7), which the Court

 will construe as a motion to compel.   For the following reasons, plaintiffs motion will be denied.

           In his motion, plaintiff requests from the Court the following documents related to his

 criminal action pending in Missouri state court:       (1) the transcript of a 911 call; (2) the probable

 cause statement; (3) the arrest warrant; and (4) police video camera footage from November 6,

 2019.      Plaintiffs motion is premature because this case has been stayed pending the final

 disposition of the criminal charges pending against plaintiff in State v. Cook, 19JE-CR0 1874 (23rd

 Jud. Cir. filed Jul. 8, 2019) and State v. Cook, 19JE-CR01875 (23rd Jud. Cir. filed Jul. 9, 2019).

 Additionally, the Court has not authorized discovery in this case.       See E.D. Mo. L.R. 5.01, 5.04

 (discovery in prisoner cases may not take place until Court enters a Case Management Order).

 Even had the Court authorized discovery in this case, plaintiffs request would be directed toward

 defendants and not the Court.      For all of these reasons, plaintiffs motion to compel will be

 denied.

                                                 -1-
  Case: 4:20-cv-00168-RLW Doc. #: 8 Filed: 02/26/21 Page: 2 of 2 PageID #: 45



      Accordingly,

      IT IS HEREBY ORDERED that plaintiffs handwritten letter to the Court dated

November 5, 2020, construed as a motion to compel, is DENIED.   [ECF No. 7]

      Dated this ~tflday of February, 2021.




                                             RONNIE L. WHITE
                                             UNITED STATES DISTRICT JUDGE




                                            -2-
